Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Mr. Tyler Thorp (Reg. No. 59124) on 10/25/2021.

IN THE CLAIMS:
Please amend Claims 1-2, 4, 6, 9, 11-13, 15 and 18-20 as follows:

    PNG
    media_image1.png
    908
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    912
    676
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    915
    672
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    910
    658
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    914
    671
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    485
    666
    media_image6.png
    Greyscale


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention pertains to Systems and methods for implementing data protection techniques with symbol based variable node updates for binary low-density parity-check (LDPC) codes. 
The prior arts of record (Kim, US 20200136653, as example of such prior arts) teaches A semiconductor memory system includes: a semiconductor memory device for storing a code word; a decoder for decoding stored the code word based on a parity check matrix formed of sub-matrices to generate decoded data; and a channel for coupling the semiconductor memory device to the decoder and providing the decoder with the stored codeword, however fail to teach the claimed specifics of:

 “determine a set of data state probabilities for the set of multi-level memory cells and 
…… the determination of the set of data state probabilities for the set of multi-level memory cells includes only oversampling a first subset of data states less than each possible data state of the set of multi-level memory cells, the first subset of data states and a second subset of data states less than each possible data state of the set of multi-level memory cells combined comprise each possible data state of the set of multi-level memory cells, each data state within the first subset of data states is different from any of the data states within the second subset of data states.” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1.

“determining a set of data state probabilities for a set of multi-level memory cells of the semiconductor memory;
…… the determining the set of data state probabilities includes only oversampling a first subset of data states of the set of multi-level memory cells, the first subset of data states and a second subset of data states of the set of multi-level memory cells combined comprise each possible data state of the set of multi-level memory cells, each data state within the first subset of data states is different from any of the data states within the second subset of data states;”
claim 9.

“a set of memory cells, each memory cell of the set of memory cells comprises a multi-level memory cell; and
one or more control circuits configured to:
determine a set of stored threshold voltages for the set of memory cells and identify a set of data state probabilities for the set of stored threshold voltages, 
…… the identification of the set of data state probabilities includes oversampling a first subset of data states of the set of memory cells, the first subset of data states and a second subset of data states of the set of memory cells combined comprise each possible data state of the set of memory cells, each data state within the first subset of data states is different from any of the data states within the second subset of data states,” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 19.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
claims 1-20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111